Citation Nr: 1822328	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-00 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1977 to July 1981.  This case comes before the Board of Veterans Appeals (the Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In February 2014, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the electronic record. 

In January 2015 and December 2015, the Board remanded this matter for further development.  

In February 2017, the Board requested a Veterans Health Administration (VHA) opinion; an opinion was received in July 2017.  Finding the July 2017 VHA opinion was inadequate, the Board requested another VHA in January 2018.  A new opinion was received in March 2018.  Generally, after receipt of the opinion, the Veteran will be sent a letter notifying him that an opinion had been received with the enclosed medical opinion.  Thereafter, the Veteran is afforded 60 days to respond. The Board is not aware of such a letter being sent to the Veteran.  However, as explained below, the benefit sought is being granted in full, and the Veteran will not be prejudiced by issuance of this decision prior to the issuance of this letter or the expiration of a 60 day period.


FINDING OF FACT

The Veteran's congenital L5/S1 transitional vertebrae defect was subject to a superimposed disease or injury during military service that resulted in lumbar stenosis, lumbar degenerative disc disease, lumbar spondylosis with foraminal stenosis, thoracic spondylosis, and thoracic degenerative disc disease.


CONCLUSION OF LAW

The criteria for service connection for lumbar stenosis, lumbar degenerative disc disease, lumbar spondylosis with foraminal stenosis, thoracic spondylosis, and thoracic degenerative disc disease, have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Every veteran is presumed to be in sound condition when examined, accepted, and enrolled for service; except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. §§ 1111 (2012); 38 C.F.R. § 3.304 (b).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b). 

As discussed further below, the Veteran's diagnosed L5/S1 transitional vertebrae is a congenital defect.  The presumption of soundness applies to a congenital disease, but not to a congenital defect. Quirin v. Shinseki, 22 Vet. App 390 (2009).  VA distinguishes between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service. See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  A defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating." See VAOPGCPREC 82-90.  In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries." 38 U.S.C. §§ 1110, 1111 (2012); 38 C.F.R. § 3.303 (c); Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects). Service connection for a congenital defect can only be established if the congenital defect was subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect. VAOPGCPREC 82-90 (July 18, 1990).

During his March 2014 Board hearing, the Veteran essentially attributed his spine disability to repetitive work, wear and tear, overuse, lifting, carrying, and jumping, and rucking for his four years in service.   He testified that his spine started hurting during service and it has been a constant problem.  

The Veteran was provided an examination in June 2015.  The examiner obtained a history from the Veteran, which in relevant part included his contention that his spine started hurting during service, that he attributed his spine disability to repetitive work, wear and tear, overuse, lifting, carrying, and jumping, and rucking for his four years in service, and that it had been a constant problem.  The examiner diagnosed lumbar spondylosis with foraminal stenosis (not congenital), lumbar spinal stenosis (combination of congenital and not congenital), lumbar degenerative disc disease without clinical evidence of radiculopathy (not congenital), L5/S1 transitional vertebrae (congenital), thoracic spondylosis (not congenital), and thoracic degenerative disc disease without clinical evidence of radiculopathy (not congenital).  The examiner provided opinions, but the opinions did not account for the Veteran's credible and competent lay statements.  In an April 2016 addendum, the examiner did not provide opinions that addressed the correct regulatory burdens implicated by the presumption of soundness.  The July 2017 VHA opinion obtained to remedy these defects was duplicative of the April 2016 addendum opinion.  All development subsequent to these opinions has been undertaken to remedy these defects.  

A VHA opinion was provided in March 2018.  In that opinion, an associate professor of neurosurgery opined that that the Veteran's L5/S1 transitional vertebrae condition was a congenital defect that was subject to a superimposed disease or injury during service.  The professor explained that the defect altered the Veteran's spine biomechanics and weakened the levels around it.  He explained that, in any human, repetitive use and abuse will lead to degenerative changes, possibly leading to back pain.  In the Veteran's case, with the transitional level this could happen much earlier, and the physical activity in service described by the Veteran could lead to degenerative changes and the lumbar stenosis at L4/L5.  The doctor explained that the stenosis was probably not congenital, but it was caused by the transition level.  For all other non-congenital spine disorders diagnosed in the June 2015 VA examination, the doctor opined that they were likely acquired and that the Veteran's service contributed to the acquisition of these conditions, in pertinent part.  

First, the Board finds that the present disability element of service connection is met as lumbar spondylosis with foraminal stenosis, lumbar spinal stenosis, lumbar degenerative disc disease, L5/S1 transitional vertebrae, thoracic spondylosis, and thoracic degenerative disc disease were diagnosed at the June 2015 VA examination.  See Holton, 557 F.3d at 1366.

Second, the element of an in-service event or injury is met as the Veteran has provided competent and credible testimony regarding his in-service repetitive work, wear and tear, overuse, lifting, carrying, and jumping, and rucking.  The Veteran's testimony has been consistent in this regard, and the Board finds it credible and assigns it probative value.  See Holton, 557 F.3d at 1366.

Third, the Board finds that the most probative evidence of record supports a finding that the Veteran's spine disorders are related to service.  See Holton, 557 F.3d at 1366.  The March 2018 opinion determined that the Veteran's L5/S1 transitional vertebrae is a congenital defect, that is subject to superimposed disease or injury due to repetitive use during service and the other disabilities of the lumbar spine are acquired spinal disorders that were caused in part by the Veteran's service and his congenital defect.  The professor provided adequate rationale to support these findings, and the Board accords the opinion probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).  The other VA opinions of record are inadequate for the reasons noted above.

In conclusion, after a thorough review of the evidentiary record and resolving all doubt in the Veteran's favor, the Board concludes the weight of the evidence supports a finding of service connection for a lumbar spine disorder, including a L5/S1 transitional vertebrae, lumbar stenosis, lumbar degenerative disc disease, lumbar spondylosis with foraminal stenosis, thoracic spondylosis, and thoracic degenerative disc disease. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for L5/S1 transitional vertebrae, lumbar stenosis, lumbar degenerative disc disease, lumbar spondylosis with foraminal stenosis, thoracic spondylosis, and thoracic degenerative disc disease is granted.




____________________________________________
K MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


